Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to the claims filed 5 January 2022 are accepted as overcoming the previous rejections under 35 U.S.C. 101. The examiner agrees with the applicant that Merrill et al. (U.S. 2018/0322406, hereinafter “Merrill”) does not properly teach the limitation “determining, by the prediction explanation device, a degree of influence score based on the portional prediction score and a comparison between the portional prediction and the prediction,” as recited by each of the independent claims. Merrill determines a degree of influence based on a portional prediction score, and it compares scores of a portional prediction and an original prediction, but it does not compare the portional prediction and the prediction themselves in addition to basing the determination on the portional score. None of the prior art of record teaches this limitation, and none could be combined with Merrill to teach this limitation in an obvious way. Robnik-Šikonja, Marko, and Marko Bohanec (“Perturbation-based explanations of prediction models,” Human and machine learning. Springer, Cham, 2018. 159-175) teaches three different methods of explaining predictions, but it too does not clearly teach the above limitation and would not make an obvious combination with Merrill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129